Order entered January 9, 2013




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-00565-CV

                  JASON L. GRAMAN & MARTIN GRAMAN, Appellants

                                                V.

                         IBP RETAIL NO. 5, L.P., ET AL., Appellees

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-00508-2010

                                            ORDER
       The Court has before it appellants’ January 2, 2013 unopposed motion for extension of

time to file reply brief of appellants. The Court GRANTS the motion and ORDERS that the

reply brief tendered by appellants on January 7, 2013 be timely filed as of today’s date.




                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE